UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 99-60105
                        Summary Calendar


                  SHELTER INSURANCE COMPANIES,

                                                Plaintiff-Appellee,

                             VERSUS

                    JAMES E. SHERMAN; ET AL.,

                                                        Defendants,

         FRANCES HOWARD; SHIRLEY J. SMITH; CHUCH EASLEY,

                                            Defendants-Appellants.



          Appeal from the United States District Court
            for the Northern District of Mississippi
                        (1:97-CV-417-S-A)


                       September 17, 1999
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Shelter Insurance Companies (Shelter) filed its complaint for

declaratory judgment in the district court seeking a determination

that it had no obligation to defend or indemnify James E. Sherman

(Sherman), its insured, because Shelter had no knowledge that

Sherman had been sued until after a default judgment was entered

against him.   In September 1991, Sherman was riding as a guest



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
passenger in his own automobile which was being driven by Clinton

Howard.   Shelter had previously issued a standard automobile

insurance policy to Sherman covering his vehicle.   As a result of

a one car accident, the driver, Clinton Howard, was killed.    The

sisters of Clinton Howard filed a wrongful death action against

Sherman in the Circuit Court of Oktibbeha County, Mississippi, and

service of process was made on Sherman in this lawsuit in 1994.

However, Sherman failed to notify Shelter or to file an answer in

this lawsuit.   Ultimately, a default judgment was entered against

Sherman for $808,450.       In December 1997, the attorney for the

sisters in the wrongful death action made demand upon Shelter to

pay the default judgment.       Shelter filed this lawsuit and the

district court entered summary judgment in its favor for its

declaratory relief.   The sisters and their attorney brought this

appeal.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the district court in its Opinion filed January 22, 1999, we affirm

the Final Judgment of the district court that no coverage is

available under the automobile policy issued by Shelter in this

case.

                AFFIRMED.




                                  2